Dibell, J.
Action by taxpayers of Isanti county to restrain the county board and others from performing certain contracts for the publication of *127official proceedings required, to be made in a newspaper of tbe county. Tbe trial court granted a temporary injunction. Certain of the defendants appeal.
By C. S. 1918, § 1091, it is provided that “no contract for work or labor, or for the purchase of furniture, fixtures, or other property, or for the construction or repair of roads,” etc., where the estimated cost or value exceeds $500, shall be made without first advertising for bids. There was no call for bids. The cost exceeded $500.
The plaintiff claims that the statute applies and that the contracts were necessarily invalid, and that for this reason if for no other the injunction was justified. In our opinion it was not necessary to advertise for bids. The publication in certain newspapers does not come within the term of “work and labor” as used in the statute. See Dewell v. Board, 8 S. D. 452, 66 N. W. 1079. There runs through the statutes, as noted in the next paragraph, the requirement that the publication be let to the lowest bidder; but there is no requirement that there be a previous advertising, and there is a provision that the board, if the public interests require, may reject any offer.
The North Star offered to publish the commissioners’ proceedings, and all other proceedings required to be published, at 18 cents per folio for the first insertion and 9 cents per folio for each subsequent insertion. No other offer was made. The offer was rejected. The board then designated The News as the official paper for the .publication of the financial statement and the proceedings of the board of county commissioners at 50 cents per folio for the first insertion and 25 cents for each subsequent insertion; and it designated The North Star as the official paper for the publication of the proceedings of the board of equalization and all official notices at 50 cents per folio for the first insertion and 25 cents for each subsequent insertion.
By G. S. 1913, § 690, the county board is required to publish its official proceedings in some newspaper of the county, the contract to be let to the lowest bidder. But “the board may reject any offer, if, in its judgment, the public interests so require, and may thereupon designate a paper without regard to any rejected offer.” There *128seems to be no specific requirement as to tbe publication of tbe financial statement (section 695), apart from tbe provisions of section 690; and tbe proceedings of tbe county board of equalization are to be published as other proceedings of tbe county commissioners. Section 2042.
We have then this situation: Tbe statute contemplates that tbe lowest bidder shall have tbe publication. It vests discretion in tbe board to reject an offer if in its judgment tbe public interests require. Tbe board rejected tbe offer of tbe only bidder. It then divided tbe publications between this bidder and another paper not bidding at a price greatly in excess of tbe offer. It bad instructed tbe county auditor not to call for bids. There is enough to suggest arbitrary action on tbe part of tbe county board and to justify tbe court, in tbe exercise of its discretion, in granting a temporary injunction.
Order affirmed.